


Exhibit 10.4

 

AMENDED AND RESTATED

EXECUTIVE SEVERANCE AGREEMENT

 

This Amended and Restated Executive Severance Agreement (“Agreement”) is between
Carlisle Companies Incorporated, a Delaware corporation (the “Corporation”), and
                           (“Executive”).

 

RECITALS

 

The Corporation entered into an Executive Severance Agreement with Executive
dated as of                              ,            (the “Current Agreement”)
to (i) encourage Executive to continue in his position if the Corporation
receives any proposal from a third person concerning a possible business
combination with, or acquisition of equity securities of the Corporation,
(ii) call upon Executive to receive such proposals, assist in the assessment of
such proposals and advise management and the Board of Directors of the
Corporation as to whether such proposals would be in the best interests of the
Corporation and its stockholders and take such other actions as the Board of
Directors might determine to be appropriate and (iii) assure that the
Corporation will have the continued dedication of Executive and the availability
of his advice and counsel notwithstanding the possibility, threat or occurrence
of a bid to take over control of the Corporation.

 

The Current Agreement is subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), and must be amended no later
than December 31, 2008 to comply with the requirements of that Code Section.

 

The Board of Directors of the Corporation believes that the best way to amend
the Current Agreement to comply with Code Section 409A is to amend and restate
the Current Agreement in its entirety.

 

Now, therefore, the Corporation and Executive agree that the Current Agreement
is amended and restated in its entirety to read as follows:

 

In the event a third person begins a tender or exchange offer, circulates a
proxy to stockholders, or takes other steps to effect a Change of Control of the
Corporation (as defined below), Executive agrees that he will not voluntarily
leave the employ of the Corporation, and will render the services contemplated
in the recitals to this Agreement until the third person has abandoned or
terminated his efforts to effect a Change of Control or until a Change of
Control has occurred.

 

In the event of Executive’s Separation from Service (as defined below) for any
reason (either voluntary or involuntary, other than as a consequence of his
death or disability, or of his retirement at or after his attainment of age
sixty-five (65)) within three (3) years after a Change of Control of the
Corporation (as defined below) the Corporation will provide:

 

A.                                   Cash Payment.  On or before Executive’s
last day of employment with the Corporation, the Corporation will pay to
Executive as compensation for services rendered to the Corporation a lump sum
cash amount (subject to any applicable payroll or other taxes required to be
withheld) equal to three (3) times the highest annual compensation (including
base salary and annual cash bonus) paid or payable to Executive by the
Corporation for any of the three (3) years ending with the date of Executive’s
Separation from Service; provided, however, in the event there are fewer than
thirty-six (36) whole or partial months remaining from the date of Executive’s
Separation from Service to the date he will attain age sixty-five (65), the
amount of such cash payment will be reduced by multiplying it by a fraction the
numerator of which is the number of whole or partial months so remaining to the
date he would attain age sixty-five (65) and the denominator of which is
thirty-six (36).

 

--------------------------------------------------------------------------------


 

B.                                     Stock Options and Restricted Stock.  Any
outstanding but unexercised stock options held by Executive under any of the
Corporation’s equity compensation plans and programs will be immediately
exercisable, and any unvested restricted stock held by Executive under any of
the Corporation’s equity compensation plans and programs will be immediately
vested and free of all restrictions.  In addition all such stock options will
continue to be exercisable for the remaining original term thereof.

 

C.                                     Special Retirement Benefits.  Executive
will be eligible to receive “Special Retirement Benefits” so that the total
retirement benefits he receives will approximate the retirement benefits he
would have received had he continued in the employ of the Corporation for three
(3) years following his Separation from Service (or until the date he will
attain age sixty-five (65), whichever is earlier).  These benefits will include
all ancillary benefits, such as early retirement, supplemental retirement and
survivor rights and benefits available at retirement.  If Executive’s credited
service with the Corporation plus three (3) years would result in vested
benefits and/or eligibility for ancillary benefits under the Corporation’s
pension plans, the amount payable to the Executive or his beneficiaries shall
equal the excess of the amount specified in paragraph (i) over that in
(ii) below:

 

(i)            The benefits that would be paid to the Executive or his
beneficiaries, if the three (3) years (or period to the date he will attain age
sixty-five (65), if less) following his Separation from Service are added to his
credited service under the Corporation’s pension plan, and his earnings during
such period are equal to the amount of the cash payment specified in Paragraph
A;

 

(ii)           The benefit that is payable to the Executive or his beneficiaries
under the Corporation’s pension plans.

 

The Special Retirement Benefits are provided on an unfunded basis and are not
intended to meet the qualification requirements of Section 401 of the Code.  The
Special Retirement Benefits shall be payable solely from the general assets of
the Corporation or its appropriate affiliate.

 

D.                                    Other Provisions.

 

(i)            Insurance and Other Special Benefits.  Executive’s participation
in the life, accident and health insurance plans of the Corporation, and in
fringe benefits provided the Executive prior to the Change of Control or his
Separation from Service, shall be continued, or equivalent benefits provided, by
the Corporation, at no direct cost to him, for a period of three (3) years from
the date of his Separation from Service (or until he attains age sixty-five
(65), whichever is sooner).

 

(ii)           Relocation Assistance.  Should the Executive move his residence
in order to pursue other business opportunities within two (2) years of his
Separation from Service, he will be reimbursed for any expenses incurred in that
relocation (including taxes payable on the reimbursement) which are not
reimbursed by another employer.  Benefits under this provision will include the
assistance in selling the Executive’s home which was customarily provided by the
Corporation to transferred executives prior to the Change of Control.

 

(iii)          Incentive Compensation.  Any awards previously made to the
Executive under any long-term incentive programs of the Corporation and not
previously paid shall immediately vest on the date of his Separation from
Service and shall be paid on that date and included as compensation in the year
paid.

 

(iv)          Savings and Other Plans.  The Executive’s participation in any
applicable savings, retirement, profit sharing, stock option, and/or restricted
stock plan of the Corporation or any of its subsidiaries shall continue only
through his Separation from Service.  Any terminating distribution and/or vested
rights under such Plans shall be governed by the terms of those respective
Plans.

 

2

--------------------------------------------------------------------------------


 

(v)           Continuing Obligations.  The Executive shall retain in confidence
any confidential information known to him concerning the Corporation and its
business so long as such information is not publicly disclosed.

 

E.                                      Definition of Change of Control.  For
the purpose of this Agreement, a “Change of Control” shall be deemed to have
taken place if:

 

(i)            any third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires shares of the
Corporation having 20% or more of the total number of votes that may be cast for
the election of Directors of the Corporation; or

 

(ii)           as the result of any cash tender or exchange offer, merger or
other business combination, sale of assets or contested election, or any
combination of the foregoing transactions, the persons who were directors of the
Corporation before the transaction shall cease to constitute a majority of the
Board of Directors of the Corporation or any successor to the Corporation.

 

F.                                      Definition of Separation from Service. 
For the purpose of this Agreement, “Separation from Service” means the
termination of Executive’s employment with the Corporation (including its
subsidiaries), provided such termination also constitutes a separation from
service under Section 409A of the Code.

 

G.                                     Certain Additional Payments by the
Corporation.

 

(i)            Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Corporation to or for the benefit of Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Paragraph G) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.  Notwithstanding the foregoing provisions of this
Paragraph G(i), if it shall be determined that Executive is entitled to a
Gross-Up Payment, but the Parachute Value of Payments (as defined below) does
not exceed 115% of the Safe Harbor Amount (as defined below), then no Gross-Up
Payment shall be made to Executive and the Agreement Payments (as defined
below), in the aggregate, shall be reduced (but not below zero) such that the
Parachute Value of all Payments equals the Safe Harbor Amount, determined in
such a manner as to maximize the Value of all Payments (as defined below)
actually made to Executive.

 

(ii)           Subject to the provisions of Paragraph G(iii), all determinations
required to be made under this Paragraph G, including whether and when a Gross-
Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
Ernst & Young LLP or such other certified public accounting firm reasonably
acceptable to the Corporation as may be designated by Executive (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the
Corporation and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Corporation.  All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation.  Any determination by the Accounting Firm shall be
binding upon the Corporation and Executive.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of

 

3

--------------------------------------------------------------------------------


 

the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Corporation should have
been made (an “Underpayment”), consistent with the calculations required to be
made hereunder.  In the event that the Corporation exhausts its remedies
pursuant to Paragraph G(iii) and Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be paid by the
Corporation to or for the benefit of Executive in a single lump sum in cash
within ten (10) days of the Accounting Firm’s determination and disclosure to
the Corporation of the Underpayment.

 

(iii)          Executive shall notify the Corporation in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Corporation of a Gross-Up Payment (or an additional Gross-Up Payment).  Such
notification shall be given as soon as practicable but no later than ten
business days after Executive is informed in writing of such claim and shall
apprise the Corporation of the nature of such claim and the date on which such
claim is requested to be paid.  The Executive shall not pay such claim prior to
the expiration of the thirty (30) day period following the date on which it
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the
Corporation notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

 

(A)          give the Corporation any information reasonably requested by the
Corporation relating to such claim,

 

(B)           take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

 

(C)           cooperate with the Corporation in good faith in order effectively
to contest such claim, and

 

(D)          permit the Corporation to participate in any proceedings relating
to such claim;

 

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
of this Paragraph G(iii), the Corporation shall control all proceedings taken in
connection with such contest (to the extent applicable to the Excise Tax and the
Gross-Up Payment) and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that if the Corporation directs Executive to pay
such claim and sue for a refund, the Corporation shall advance the amount of
such payment to Executive, on an interest-free basis and shall indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of

 

4

--------------------------------------------------------------------------------


 

Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Corporation’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(iv)          If, after the receipt by Executive of an amount advanced by the
Corporation pursuant to Paragraph G(iii), Executive becomes entitled to receive
any refund with respect to such claim, Executive shall (subject to the
Corporation’s complying with the requirements of Paragraph G(iii)) promptly pay
to the Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by
Executive of an amount advanced by the Corporation pursuant to Paragraph G(iii),
a determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Corporation does not notify Executive in writing
of its intent to contest such denial of refund prior to the expiration of 30
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

(v)           Subject to Paragraph H, the Corporation shall pay any Gross-Up
Payment due to Executive no later than the due date for the payment of the
Excise Tax giving rise to such Gross-Up Payment or, if earlier, the close of
Executive’s taxable year next following Executive’s taxable year in which the
Excise Tax giving rise to such Gross-Up Payment is remitted to the Internal
Revenue Service or any other applicable taxing authority.

 

(vi)          The following terms shall have the following meanings for purposes
of this Paragraph G:

 

“Agreement Payment” means a Payment paid or payable pursuant to this Agreement
(disregarding this Paragraph G) and any payment.

 

“Net After-Tax Amount” of a Payment means the Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and applicable state and local law, determined by applying the highest
marginal rates that are expected to apply to Executive’s taxable income for the
taxable year in which the Payment is made.

 

“Parachute Value” of a Payment means the present value, as of the date of the
change of control for purposes of Section 280G of the Code, of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

“Safe Harbor Amount” means the maximum Parachute Value of all Payments that
Executive can receive without any Payments being subject to the Excise Tax.

 

“Value” of a Payment shall mean the economic present value of a Payment as of
the date of the change of control for purposes of Section 280G of the Code, as
determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

 

E.                                      Compliance with Code Section 409A. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that the Corporation determines would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under

 

5

--------------------------------------------------------------------------------


 

this Agreement by reason of Executive’s Separation from Service, then to the
extent necessary to comply with Code Section 409A:

 

(i)            if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following the Executive’s Separation from Service; and

 

(ii)           if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six (6) month period immediately following Executive’s Separation from
Service will be accumulated and Executive’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of
Executive’s death or the first day of the seventh month following Executive’s
Separation from Service and paid on the earlier of such dates, without interest,
and the normal payment or distribution schedule for any remaining payments or
distributions will commence.

 

To the extent any expense reimbursement or in-kind benefit to which Executive is
or may be entitled to receive under this Agreement constitutes non-exempt
“deferred compensation” for purposes of Section 409A of the Code, then (i) such
reimbursement shall be paid to Executive as soon as administratively practicable
after Executive submits a valid claim for reimbursement, but in no event later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year of
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of Executive, and
(iii) Executive’s right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

F.                                      General.

 

(i)            Indemnification.  If litigation shall be brought to enforce or
interpret any provision contained in this Agreement, the Corporation indemnifies
the Executive for his reasonable attorney fees and disbursements incurred in
such litigation, and agrees to pay pre-judgement interest on any money judgment
obtained by the Executive calculated at the prime interest rate in effect from
time to time from the date that payment(s) to him should have been made under
this Agreement.

 

(ii)           Payment Obligations Absolute.  Except as provided in Paragraph
I(vi), upon the occurrence of a Change of Control, the Corporation’s obligation
to pay Executive the compensation and to make the arrangements provided in this
Agreement shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against him or
anyone else.  All amounts payable by the Corporation under this Agreement shall
be paid without notice or demand.  Except as expressly provided in this
Agreement, the Corporation waives all rights which it may now have or may
hereafter have conferred upon it, by statute or otherwise, to terminate, cancel
or rescind this Agreement in whole or in part.  Every payment made under this
Agreement by the Corporation shall be final and the Corporation will not seek to
recover all or any part of such payment from Executive or anyone else who may be
entitled to the payments for any reason whatsoever.

 

(iii)          Successors.  This Agreement shall be binding upon and inure to
the benefit of Executive and his estate, and the Corporation and any successor
of the Corporation, but neither this Agreement nor any rights arising hereunder
may be assigned or pledged by Executive.

 

(iv)          Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions hereof, and any such

 

6

--------------------------------------------------------------------------------


 

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(v)           Controlling Law.  This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of Delaware.

 

(vi)          Modification or Termination.  At any time prior to a Change of
Control, the Board of Directors of the Corporation may, in its absolute
discretion, and without the consent of the Executive, amend, modify or terminate
this Agreement upon written notice tot he Executive. The Board may also
terminate this Agreement at any time with respect to the Executive if the
Executive is directly or indirectly affiliated (as defined in Rule 12b-2 of the
Securities Exchange Act of 1934) with the “group” which has consummated a Change
of Control under Paragraph E(i)

 

The parties have executed this Agreement as of December 31, 2008.

 

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------

 
